
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.10


execution copy


STOCK ESCROW AGREEMENT


        This STOCK ESCROW AGREEMENT, dated as of August 3, 2007 (the "Escrow
Agreement") is entered into by and among Healthcare Acquisition Corp., a
Delaware corporation ("Parent"), MPM BioVentures III-QP, LP, as the
stockholders' representative, being the representative of the former
securityholders of PharmAthene, Inc., a Delaware corporation (the "Stockholders'
Representative"), John Pappajohn being the representative of Parent ("Parent
Representative") and Continental Stock Transfer & Trust Company (the "Escrow
Agent").

        WHEREAS, Parent has entered into an agreement and plan of merger (the
"Merger Agreement"), dated as of January 19, 2007, with PharmAthene, Inc.
("PAI"), pursuant to which, as of the date hereof, Parent is merging its
wholly-owned subsidiary into PAI as a result of which PAI will be the surviving
corporation; and

        WHEREAS, pursuant to Article VIII of the Merger Agreement, the
stockholders and holders of options and warrants of PAI (collectively, the
"Stockholders") have agreed, in order to secure certain indemnification
obligations under the Merger Agreement, to deposit into escrow (the "Escrow
Fund") an aggregate of 1,375,000 shares of common stock of Parent (collectively,
the "Escrow Shares") which they have received or have the right to receive
pursuant to the terms of the Merger Agreement in the respective amounts set
forth opposite their names on Exhibit A attached hereto, which Escrow Shares
shall be the sole and exclusive source for payment of any indemnification
obligations contained in the Merger Agreement; and

        WHEREAS, the Stockholders have appointed the Stockholders'
Representative as their attorney-in-fact and authorized and empowered it to act
for and on behalf of the Stockholders (with full power of substitution) in
connection with responding to the assertion of any and all claims for
indemnification by Parent pursuant to this Escrow Agreement and the Merger
Agreement;

        WHEREAS, Parent has appointed the Parent Representative as its
attorney-in- fact and authorized and empowered it to act for and on behalf of
Parent (with full power of substitution) in connection with responding to the
assertion of any and all claims for indemnification Parent pursuant to this
Escrow Agreement and the Merger Agreement; and

        WHEREAS, Parent and the Stockholders' Representative desire that the
Escrow Agent establish the Escrow Fund and accept the Escrow Shares, in escrow,
to be held and disbursed as hereinafter provided;

        Capitalized terms used and not otherwise defined herein shall have the
meanings given such terms in the Merger Agreement.

        NOW THEREFORE, IT IS AGREED, in consideration of the covenants, promises
and representations set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

        1.    Appointment of Escrow Agent.    Parent, Parent Representative and
the Stockholders' Representative hereby designate and appoint the Escrow Agent
as escrow agent to establish the Escrow Fund and receive, hold and disburse the
Escrow Shares and otherwise act in accordance with and subject to the terms of
this Escrow Agreement and the Merger Agreement and the Escrow Agent hereby
accepts such appointment and agrees to act in accordance with and subject to
such terms. The Escrow Agent shall treat the Escrow Fund as a trust fund and not
as the property of Parent. Its duties hereunder shall cease upon its
distribution of the entire Escrow Fund in accordance with this Escrow Agreement.

        2.    Deposit of Escrow Shares.    Parent has with the execution of this
Escrow Agreement delivered to its transfer agent instructions to deliver to the
Escrow Agent certificates representing the Escrow Shares in the amounts and made
out to the Stockholders (and with respect to certain shares attributable to
Company option and Company warrants, to Parent) set forth on Exhibit A, to be
held and disbursed subject to the terms and conditions of this Escrow Agreement.
The Stockholders' Representative acknowledges, on behalf of each of the
Stockholders, that the certificate representing his, her or its Escrow Shares
will bear a legend to reflect the deposit of such Escrow Shares under this
Escrow Agreement, it being agreed that such legend shall be removed upon the
disbursement of the Escrow Shares, as described in Section 3 below.

--------------------------------------------------------------------------------



        3.    Disbursement of the Escrow Shares.    

        3.1    Duration of Escrow; Release of Escrow Shares.    Subject to the
terms and conditions of this Escrow Agreement, the Escrow Agent shall hold the
Escrow Shares in the Escrow Fund for a period of twelve months (the "Escrow
Period"), and shall disburse the Escrow Shares at the times and subject to the
conditions and notices set forth in and required by this Escrow Agreement and
the Merger Agreement. Upon the expiration of the Escrow Period, the Escrow Agent
shall release the remainder of the Escrow Shares, if any, less the number of
Escrow Shares with a Fair Market Value equal to the amount of any Adverse
Consequences set forth in any Indemnification Notice from the Company with
respect to any pending but unresolved claim for indemnification which release
shall be allocated among the Stockholders (with certain shares reverting to
Parent to be reserved for issuance upon exercise of any Company Options and
Company Warrants) in accordance with Exhibit A. The Escrow Agent shall have no
further duties hereunder after the disbursement of the Escrow Shares in
accordance with this Section 3.

        3.2    Disbursements under Escrow Fund.    All disbursements under this
Escrow Agreement shall be made upon either a certificate to the Escrow Agent
signed by both Parent Representative and the Stockholders' Representative or a
final determination of an arbitrator in connection with any dispute between
Parent and the Stockholders' Representative regarding disbursement under this
Escrow Agreement as provided under Section 8.6(d) of the Merger Agreement. Any
certificate of the parties regarding disbursement shall indicate the number of
Escrow Shares to be disbursed to Parent and how many shares are to be deducted
from each Stockholder's holdings, if any.

        3.3    Stockholder Option to Replace Escrow Shares with Cash.    At the
time of any proposed disbursement to Parent of Escrow Shares hereunder, each
Stockholder shall have the option of replacing the Escrow Shares to be disbursed
to Parent with a cash payment based upon the value of the Escrow Shares to be
disbursed. In the event that any Stockholder exercises such option and makes
cash payment directly to Parent in lieu of Escrow Shares, the certificate issued
to the Escrow Agent shall direct, in addition to how many Escrow Shares are to
be disbursed to Parent, the number of Escrow Shares to be disbursed to the
Stockholder(s) who exercises such option.

        4.    Rights of Stockholders in Escrow Shares.    

        4.1    Voting Rights as a Stockholder.    The Stockholders shall retain
all of their rights as stockholders, option holders and warrant holders of
Parent, as the case may be, during the Escrow Period, including, without
limitation, the right to vote their respective Escrow Shares, as applicable. The
Escrow Agent shall from time to time deliver to the Stockholders such proxies,
consent or other documents as may be necessary, as applicable, to enable such
Stockholders to exercise such rights.

        4.2    Dividends and Other Distributions in Respect of the Escrow
Shares.    During the Escrow Period, all dividends payable in cash with respect
to the Escrow Shares shall be paid to the Stockholders. In the event that Parent
issues any additional shares of Parent Common Stock to the Stockholders for any
reason, including as dividends payable in Parent Common Stock with respect to
the Escrow Shares, such additional shares of Parent Common Stock shall be issued
in the name of such Stockholders, as applicable, and shall not be subject to
escrow.

        4.3    Restrictions on Transfer.    During the Escrow Period, no sale,
transfer or other disposition may be made of any of the Escrow Shares. During
the Escrow Period, the Stockholders shall not pledge or grant a security
interest in the Escrow Shares or grant a security interest in their rights under
this Escrow Agreement.

        5.    Concerning the Escrow Agent.    

        5.1    Good Faith Reliance.    The Escrow Agent shall not be liable for
any action taken or omitted by it in good faith and in the exercise of its own
best judgment, and may rely conclusively, and shall be protected in acting upon,
any order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained), which is reasonably believed by the Escrow
Agent to be genuine and to be signed or presented by the proper person or
persons. The Escrow Agent shall not be bound by any notice or demand, or any
waiver, modification, termination or rescission of this Escrow Agreement, unless
evidenced by a writing delivered to the Escrow Agent signed by the proper party
or parties and, if the duties or rights of the Escrow Agent are affected, unless
the Escrow Agent shall have given its prior written consent thereto.

        5.2    Indemnification.    The Escrow Agent shall be indemnified and
held harmless by Parent from and against any expenses, including attorneys' fees
and expenses, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim, which in any way, directly
or indirectly, arises out of or relates to this Escrow Agreement, the services
of the Escrow Agent hereunder, or the Escrow Shares held by it hereunder, other
than expenses or losses arising from the gross negligence or willful misconduct
of the Escrow Agent.

--------------------------------------------------------------------------------



Promptly after the receipt by the Escrow Agent of notice of any demand or claim
or the commencement of any action, suit or proceeding, the Escrow Agent shall
notify the other parties hereto in writing. In the event of the receipt of such
notice, the Escrow Agent, in its sole discretion, may commence an action in the
nature of interpleader in an appropriate court to determine ownership or
disposition of the Escrow Shares or it may deposit the Escrow Shares with the
clerk of any appropriate court or it may retain the Escrow Shares pending
receipt of a final, non-appealable order of a court having jurisdiction over all
of the parties hereto directing to whom and under what circumstances the Escrow
Shares are to be disbursed and delivered. The provisions of this Section 5.2
shall survive in the event the Escrow Agent resigns or is discharged pursuant to
Sections 5.5 or 5.6 below.

        5.3    Compensation.    The Escrow Agent shall be entitled to reasonable
compensation from Parent for all services rendered by it hereunder, as set forth
on Exhibit B hereto. The Escrow Agent shall also be entitled to reimbursement
from Parent for all reasonable expenses paid or incurred by it in the
administration of its duties hereunder including, but not limited to, all
attorneys', advisors' and agents' fees and expenses and all taxes or other
governmental charges.

        5.4    Further Assurances.    From time to time on and after the date
hereof, Parent and the Stockholders' Representative shall deliver or cause to be
delivered to the Escrow Agent such further documents and instruments and shall
do or cause to be done such further acts as the Escrow Agent shall reasonably
request to carry out more effectively the provisions and purposes of this Escrow
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.

        5.5    Resignation.    The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided. Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent mutually appointed
by Parent Representative and the Stockholders' Representative, the Escrow Shares
held hereunder. If no new escrow agent is so appointed within the 60 day period
following the giving of such notice of resignation, the Escrow Agent may deposit
the Escrow Shares with any court it deems appropriate.

        5.6    Discharge of Escrow Agent.    The Escrow Agent shall resign and
be discharged from its duties as escrow agent hereunder if so requested in
writing at any time by the other parties hereto, jointly, provided, however,
that such resignation shall become effective only upon acceptance of appointment
by a successor escrow agent as provided in Section 5.5 hereof.

        5.7    Liability.    Notwithstanding anything herein to the contrary,
the Escrow Agent shall not be relieved from liability hereunder for its own
gross negligence or its own willful misconduct.

        6.    Miscellaneous.    

        6.1    Governing Law.    This Escrow Agreement shall for all purposes be
deemed to be made under and shall be construed in accordance with the laws of
the State of Delaware. Each of the parties hereby agrees that any action,
proceeding or claim against it arising out of or relating in any way to this
Escrow Agreement shall be brought and enforced in the courts of the State of
Delaware, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive. Each of the parties hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum.

        6.2    Entire Agreement.    This Escrow Agreement contains the entire
agreement of the parties hereto with respect to the subject matter hereof and,
except as expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.

        6.3    Headings.    The headings contained in this Escrow Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation thereof.

        6.4    Binding Effect.    This Escrow Agreement shall be binding upon
and inure to the benefit of the respective parties hereto and their legal
representatives, successors and assigns.

--------------------------------------------------------------------------------



        6.5    Notices.    Any notice or other communication required or which
may be given hereunder shall be in writing and either be delivered personally or
by private national courier service, or be mailed, certified or registered mail,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if sent by private national courier service, on the
next business day after delivery to the courier, or, if mailed, two business
days after the date of mailing, as follows:

If to Parent or Parent Representative, to:

Healthcare Acquisition Corp.

666 Walnut Street, Suite 2116
Des Moines, Iowa 50309
Attn: Matthew P. Kinley
Phone: (515) 244-5746
Fax: (515) 244-2346

With a copy to:

Ellenoff Grossman & Schole LLP
370 Lexington Ave.
New York, New York 10017
Attn: Barry I. Grossman, Esq.
Phone: (212) 370-1300
Fax: (212) 370-7889

If to a Stockholder, to the Stockholders' Representative as follows:

MPM BioVentures III- QP, LP
MPM Capital
The John Hancock Tower
200 Clarendon Street, 54th floor
Boston, Massachusetts 02116
Attn: Steven St. Peter
Phone: (617) 425-9235
Fax: (617) 425-9201

With a copy to:

Edwards Angell Palmer & Dodge LLP
111 Huntington Avenue
Boston, Massachusetts 02116
Attn: James T. Barrett, Esq.
Phone: (617)239-0385
Fax: (617) 227-4420


and if to the Escrow Agent, to:

Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn:
Phone: (212) 509-4000
Fax: (212) 509-5150


A copy of any notice sent hereunder shall be sent to:

PharmAthene, Inc.
175 Admiral Cochrane Drive, Suite #101 Annapolis, MD 21401
Attn: David P. Wright
President & Chief Executive Officer
Phone: (410) 571-8920
Fax: (410) 571-8927


--------------------------------------------------------------------------------



with a copy to

McCarter & English, LLP
Four Gateway Center
100 Mulberry Street
Newark, New Jersey 07102
Attn: Jeffrey A. Baumel, Esq.
Phone: (973) 639-5904
Fax: (973) 297-3814

        The parties may change the persons and addresses to which the notices or
other communications are to be sent by giving written notice to any such change
in the manner provided herein for giving notice.

        6.6    Counterparts.    This Escrow Agreement may be executed in several
counterparts each one of which shall constitute an original and may be delivered
by facsimile transmission and together shall constitute one instrument.

        [Signature Page Follows]

--------------------------------------------------------------------------------



        WITNESS the execution of this Escrow Agreement as of the date first
above written.

    HEALTHCARE ACQUISITION CORP.

 
 
By:
/s/  MATTHEW KINLEY      

--------------------------------------------------------------------------------

Name: Matthew Kinley
Title: President
 
 
MPM BIOVENTURES III—QP, LP, as Stockholders' Representative
 
 
By:
/s/  ANSBERT GADICKE      

--------------------------------------------------------------------------------

Name: Ansbert Gadicke
Title: Series A Member
 
 
CONTINENTAL STOCK TRANSFER & TRUST COMPANY,
as Escrow Agent
 
 
By:
/s/  STEVEN NELSON      

--------------------------------------------------------------------------------

Name: Steven Nelson
Title: Chairman
 
 
/s/  JOHN PAPPAJOHN      

--------------------------------------------------------------------------------

John Pappajohn, as Parent Representative

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.10



STOCK ESCROW AGREEMENT
